Beck, P. J.
1. The exceptions of law to the auditor’s report assign error upon rulings touching the admissibility of evidence. Certain, of these exceptions relate to evidence which it is claimed was erroneously admitted or excluded, but fail to set forth the evidence literally or in substance, and therefore do not present any question for determination. In the other exceptions the materiality of the evidence is not made to appear so as to show injury to the plaintiff in error. National Bauxite Co. v. Republic Mining &c. Co., 146 Ga. 530 (91 S. E. 781)]. *2332. Under the evidence the court did not err in disallowing and disapproving the exception of fact.
No. 409.
July 10, 1918.
Exceptions to auditor’s report. Before Judge Highsmith. Jeff Davis superior court. February 28, 1917.
W. W. Bennett, for plaintiff in error.
F, Willis Dart, C. A. Ward, and Lankford & Moore, contra.

Judgment affirmed.


All the Justices concur.